On the Merits.
Bermudez, C. J.
This is an action to recover §2000, the stated value of certain jewelry said to have been contained in a tin box deposited at a particular time by the deceased mother of plaintiff's ward, in the savings institution, defendant herein.
■ The defense of res judicata was interposed.
From a judgment sustaining it, the plaintiff appeals.
The evidence shows that, in a previous suit, the plaintiff brought an action for §3000 in coin and §5000 jewelry, deposited during the same period, by the same person, in a box, with the same institution.
On the trial of the .case, the character or the value of the- two boxes was inquired into, and a witness valued the contents of one of the boxes, the tin box, at eight hundred dollars, and those of the other box, a paper box, at two hundred and fifty dollars.
*1466The jury rendered a verdict for $2181 and interest for the cash deposited, and for $250, for the contents of a box.
The verdict was responsive to the prayer of the petition which was for the cash deposited and the jewelry contained in a box. The judgment of the Court was in accordance with the verdict.
It is evident that the jury did not make any allowance for the contents of the tin box, no doubt because they thought they would be granting relief ultra petitionem. Had they found plaintiff entitled to a certain sum as the value of the contents of the two boxes, as we think they might have done, there can be no doubt, particularly as the judgment as rendered was satisfied, the exception of res judicata would have been a good defense ; but it is manifest that they have not done so.
5 An. 666; 10 An. 228; 19 L. 325; 8 M. 307; 13 An. 415; 20 An. 73; 24 An. 73; 26 An. 321; 27 An. 370; 2 M. 142; 2 La. 61; 8 La. 64; 17 L. 94; 22 How. 96.
The quid judicandum and the quid judicatum accord. What was not allowed by the jury can be claimed by the plaintiff in a different action. The corpus in the former is not the corpus in the present suit. The object is not the same. The plea is not, therefore, well founded. E. C. C. 2286 ; C. N. 1350.
It is, therefore, ordered and decreed that the judgment appealed from be reversed, that the exception be overruled, and that the defendant be ordered to answer to the merits ;• and
It is further ordered and decreed that the case be referred to the Civil District Court for the parish of Orleans, which has superseded the Fifth District Court for the same parish, before which this suit was brought, to be further proceeded with according to law, the defendant and appellee to pay the costs of appeal.